Citation Nr: 1126718	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an increased rating for diabetes mellitus with hypertension and erectile dysfunction, currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2008, August 2009, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for PTSD; increased ratings for diabetes mellitus and peripheral neuropathy; an initial rating in excess of 30 percent for coronary artery disease; special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound; and a total rating based on individual unemployability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The appellant does not currently have glaucoma.  


CONCLUSION OF LAW

Glaucoma was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for glaucoma, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment records are on file, as are all relevant post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  As set forth in more detail below, the appellant's attorney has recently identified several sources of additional clinical records relevant to the appellant's claims for higher ratings for his service-connected diabetes mellitus and coronary artery disease, as well as his claims for a total rating based on individual unemployability and special monthly compensation.  There is no indication, however, that these records are relevant to the claim of service connection for glaucoma, nor has the appellant contended otherwise.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The appellant has also been afforded VA medical examinations in connection with his claims, including in June 2008, July 2008, and February 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate with respect to the claim of service connection for glaucoma.  The medical examinations were conducted by qualified medical professionals who based their opinions on an examination of the appellant and a review of the record, including relevant diagnostic tests.  As set forth below, these examiners concluded that the appellant does not have glaucoma.  There is no other competent evidence of record contradicting their conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are entirely negative for complaints or findings of an eye disability, including glaucoma.  At his December 1968 military discharge medical examination, the appellant completed a report of medical history on which he denied having or ever having had eye trouble.  He indicated that he had never worn glasses or contact lenses.  Additionally, on clinical evaluation, the appellant's eyes were normal.  His uncorrected visual acuity was 20/20, bilaterally.  

In September 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for any mention of glaucoma, as is medical evidence compiled in support of the claim, including VA and private clinical records dated from July 1991 to February 2005.  Indeed, these records show that during this period, examination of the appellant's eyes was consistently negative.  

In November 2005, the appellant submitted claims of service connection for additional disabilities, including diabetes mellitus.  Again, his claim is silent for any mention of glaucoma, as is medical evidence compiled in support of the claims.  This evidence included a VA diabetes examination conducted in February 2006, at which the appellant reported that he had been diagnosed as having diabetes in 2005.  He denied visual problems and the examiner noted that the appellant had no history of glaucoma, cataracts, or diabetic retinopathy.  On examination, the appellant's eyes were normal, with no evidence of lid edema, ptosis, or lid lag.  The sclera were without icterus or discoloration.  Extraocular movements were full and without nystagmus.  The corneas, anterior chambers and lenses appeared clear and funduscopic examination appeared normal.  The diagnosis was type II diabetes.  

In a February 2006 rating decision, the RO granted service connection for diabetes mellitus associated with herbicide exposure, and assigned an initial 20 percent disability rating, effective November 21, 2005.  

In March 2008, the appellant submitted claims of service connection for multiple additional disabilities, including glaucoma which he claimed was secondary to his service-connected diabetes mellitus.  

In support of the appellant's claims, the RO compiled VA clinical records identified by the appellant, dated to November 2008.  These records are entirely negative for notations of glaucoma.  In pertinent part, these records show that in July 2007, the appellant underwent right and left phacoemulsification with lens implantation.  In May 2008, the appellant was seen in the eye clinic where he reported a history of matting in the morning since his cataract surgery.  Examination showed bilateral posterior chamber intraocular lenses.  A dilated pupil funduscopic examination showed no retinopathy.  Glaucoma was not present.  The assessments were diabetes mellitus without retinopathy, probable blepharitis, and pseudophakia.  

In June 2008, the appellant underwent VA eye examination in connection with his claim of service connection for glaucoma.  He complained of a light ache in both eyes.  In reviewing the appellant's claims folder, the examiner noted that the appellant had undergone cataract surgery with bilateral lens implant in 2007.  She also noted that in May 2008, the appellant had undergone VA ophthalmological consultation which showed diagnoses of diabetes mellitus without retinopathy, probable blepharitis, and pseudophakia.  The examiner noted that there was nothing in the claims folder, including additional notes from the VA ophthalmology clinic or any other private provider, showing a diagnosis of glaucoma.  After examining the appellant and reviewing the claims folder, the diagnoses were pseudophakia, both eyes, and no diabetic retinopathy or glaucoma.  The examiner explained that there was no clinical evidence that the appellant currently exhibited glaucoma.  She further noted that the appellant did not recall anyone ever telling him he had glaucoma.  Finally, the examiner noted that primary glaucoma was no longer felt to be related to or secondary to diabetes mellitus.  Thus, even if the appellant did exhibit glaucoma, there would be no relationship between glaucoma and service-connected diabetes mellitus.  

At a VA diabetes examination in July 2008, the appellant reported that he had been diagnosed as having diabetes mellitus in 2005.  His current complaints included eye pain, progressive loss of vision, and intermittent blurred vision.  On examination, the appellant's pupils reacted normally to light and accommodation.  His visual acuity and visual fields were normal.  Funduscopic examination was also normal.  The appellant was noted to have pseudophakia, with no history of glaucoma to date.  No other abnormality of either eye was identified.  

In an October 2009 letter, the appellant's attorney indicated that the appellant "continues to suffer from diminishing eye sight and pain related to his service connected diabetes as presently documented in his VA treatment records from April 2009."  

The RO thereafter obtained additional VA clinical records dated to May 2010.  These records are entirely negative for pertinent complaints or abnormalities, including glaucoma.  Indeed, during a neurological consultation in April 2009, the appellant specifically denied having vision problems.  On examination, funduscopic examination revealed sharp disks, bilaterally.  

Records obtained from the Social Security Administration (SSA) are similarly negative for notations of glaucoma.  

The appellant underwent VA general medical examination in February 2010 at which his complaints included glaucoma and blurry vision, bilaterally.  On examination, the appellant's pupils reacted normally to light and accommodation.  Gross visual field assessment was normal.  The examiner indicated that examination showed no other abnormality of the fundus, lids, eyebrows, conjunctivae, etc.  Funduscopic examination was also normal.  The appellant was noted to have pseudophakia, with no history of glaucoma to date.  No other abnormality of either eye was identified.  The diagnoses included diabetes mellitus.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for glaucoma, secondary to his service-connected diabetes mellitus.  

The Board has reviewed the record on appeal in this case, consisting of five volumes containing medical records spanning more than four decades.  As delineated in detail above, however, this record is entirely silent for competent evidence of a diagnosis of glaucoma.  Significantly, the clinical evidence includes multiple eye evaluations and diagnostic studies, all of which conclusively show that the appellant does not currently have glaucoma.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the Board has carefully reviewed the record, but finds no probative evidence of a diagnosis of glaucoma for any period of the claim.  Although the appellant is competent to describe symptoms such as pain in his eyes and blurry vision, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of glaucoma.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In other words, a diagnosis of glaucoma is the type of medical matter about which a layperson is not competent to testify.  Jandreau, 492 F.3d at 1377 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, the Board finds that the consistent conclusions of medical professionals, which were based on objective diagnostic testing and clinical examination, far outweigh the appellant's lay reports of his symptoms in determining whether he currently has glaucoma.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Finally, the Board notes that a VA medical examiner has explained that even if the appellant did have glaucoma, such disability was no longer felt to be related to or secondary to diabetes mellitus.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (in order to prevail on the issue of entitlement to secondary service connection, there must be medical nexus evidence establishing a connection between the service-connected disability and the current disability). 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for glaucoma.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for glaucoma is denied.


REMAND

Entitlement to increased ratings for coronary artery disease, peripheral neuropathy and diabetes mellitus, entitlement to a total rating based on individual unemployability, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound

In a December 2010 letter, the appellant's attorney indicated that "the VAMC nurse from Palestine put [the appellant] on home health as of December 1, 2010[.]  They will monitor his diabetes, COPD, and heart condition.  He meets the criteria for home health, and IU should be granted.  Please request the records from the VAMC."  

Additionally, in letters received in January 2011, March 2011, and May 2011, the appellant's attorney indicated that the appellant had recently received treatment for his service-connected heart condition at Parkview Regional Hospital, Fairfield Hospital, Hillcrest Baptist Memorial, the Wortham Clinic, and at the Temple VA Medical Center.  He requested that VA obtain those records.  

VA has a duty to assist a claimant in obtaining evidence to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from VA health care facilities.  38 C.F.R. § 3.159(c) (2010).  This duty also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical providers.  38 C.F.R. § 3.159(c)(1),(2) (2010).  In either case, the records must be relevant and the claimant must cooperate fully with VA's efforts to obtain such records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id; see also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The Board also finds that VA medical examinations are necessary in connection with the appellant's claims, given his contentions that his disabilities may have increased in severity since he was last evaluated for VA compensation purposes.  Additionally, no medical examination and opinion has been provided as to whether the medical criteria for special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound, have been met.  Given the facts of this case, a VA examination addressing the relevant criteria is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Psychiatric disorder, including PTSD 

The appellant contends that he developed PTSD as a result of his experiences in Vietnam.  As best the Board can discern, the RO has denied his claim on the basis that there was no credible supporting evidence that the appellant's reported in-service stressors occurred.  

The Board also notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans, such as the appellant.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

Given the stressors reported by the appellant, the Board finds that amended regulation is potentially applicable and should be considered by the RO.  See Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

The Board also notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that the appellant's attorney has submitted no argument regarding any psychiatric disability other than PTSD.  Given the appellant's contentions, the Board finds no basis upon which to warrant consideration of service connection for a psychiatric disorder, other than PTSD.  If the appellant wishes VA to broaden the scope of his claim, he should so advise the RO on remand.  

Accordingly, the case is REMANDED for the following action

1.  After obtaining any necessary information and authorization from the appellant, the RO should contact the following providers and request relevant, outstanding treatment records pertaining to the appellant:  Palestine VA clinic, the Temple VA Medical Center, Parkview Regional Hospital, Fairfield Hospital, Hillcrest Baptist Memorial, and the Wortham Clinic.  

2.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected diabetes mellitus and any associated complications.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent evidence of record, the examiner should be asked to address the following:

Does the appellant's diabetes mellitus require insulin, a restricted diet, and regulation of activities (defined as avoidance of strenuous occupational and recreational activities)?

Is the appellant's diabetes mellitus productive of episodes of ketoacidosis or hypoglycemic reactions?  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.

Does the appellant's diabetes mellitus require more than one daily injection of insulin or involves the progressive loss of weight and strength?

The examiner should also be asked to identify the nature and severity of all complications associated with the appellant's service-connected diabetes mellitus, to include hypertension, erectile dysfunction, peripheral neuropathy, peripheral vascular disease, or nephropathy.  

A complete rationale for any opinion rendered should be provided.  

3.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected coronary artery disease.   The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent evidence of record, the examiner should provide an opinion as to the severity of the appellant's coronary artery disease, to include stating whether it is manifested by symptoms such as dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and congestive heart failure, if any.  If evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner is also asked to provide a measure of the appellant's heart workload in terms of ejection fraction and METs.   

A complete rationale for any opinion rendered should be provided.  

4.  The appellant should also be scheduled for a VA medical examination to determine his entitlement to special monthly compensation.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent evidence of record, the examiner should be asked to provide an opinion as to whether the appellant is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of service-connected disability or disabilities.  For any of the above conditions found, the examiner must additionally provide an opinion as to whether this level of impairment would exist as a result of service-connected disability, as considered apart from impairment due to nonservice-connected disabilities, including COPD.  A complete rationale for any opinion rendered should be provided.  

5.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If any claim remains denied, the appellant and his attorney should be provided with a supplemental statement of the case, including appropriate citations to the amended version of section 3.304, and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


